Name: Commission Regulation (EEC) No 1888/88 of 30 June 1988 fixing the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 168/55 COMMISSION REGULATION (EEC) No 1888/88 of 30 June 1988 fixing the import levies on sugar beet and sugar cane THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1 107/88 (2), and in particular Article 16 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calculated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Commission Regulation (EEC) No 837/68 of 28 June 1968 on detailed rules for the applica ­ tion of levies on sugar (3), as last amended by Regulation (EEC) No 1428/78 (4), provides that the levy applicable to these products is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the threshold price valid for the relevant marke ­ ting year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Whereas the Council has not to date adopted the prices for the 1988/89 marketing year, which commences on 1 July 1988 ; whereas the price factors determined by Commission Regulation (EEC) No 1912/88 (*) should accordingly be taken into account for the calculation of the levies in order to ensure that the import arrangements continue to operate in the sector concerned, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 on the products listed in Article 1 (1 ) (b) of that Regulation shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 177, 1 . 7 . 1981 , p. 4. $ OJ No L 110, 29 . 4. 1988, p. 20. (3) OJ No L 151 , 30. 6 . 1968, p. 42. (&lt;) OJ No L 171 , 28 . 6 . 1978, p. 34. (s) See page 115 of this Official Journal . No L 168/56 Official Journal of the European Communities 1 . 7. 88 ANNEX to die Commission Regulation of 30 June 1988 fixing the import levies on sugar beet and sugar cane (ECU/tonne) CN Code Import levies 12129110 77,17 1212 91 90 265,27 1212 92 00 53,05